NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Argued November 8, 2011
                                    Decided November 16, 2011

                                                Before

                                MICHAEL S. KANNE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge

No. 11‐1241

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Eastern District of
                                                         Wisconsin.
        v.
                                                         No. 10‐CR‐133
AMANI BOOKER,   
    Defendant‐Appellant.                                 Charles N. Clevert, Jr.,
                                                         Chief Judge.



                                               ORDER

       Amani  Booker  pled  guilty  to  sex  trafficking  of  a  minor.  18  U.S.C.  §  1591(a).  At  his
sentencing hearing he argued that he should receive a below‐guidelines sentence because (1)
he did not believe the minor was under eighteen and (2) the minor was already working as a
prostitute when he recruited her. The district court imposed a sentence of 168 months in prison,
the bottom of the applicable guidelines range. Booker contends that the district court made
procedural errors by not adequately considering his two arguments for a below‐guidelines
sentence and by referring to a matter that was not in the record. Because the district court
adequately addressed Booker’s arguments and the out‐of‐record reference was harmless, we
affirm his sentence.
No. 11‐1241                                                                                     Page 2


I.      Factual and Procedural Background

       Booker and Holly Arnold, a sex worker who worked for Booker, approached M.M. after
observing her soliciting prostitution business. Booker asked M.M. how old she was, and she
replied “eighteen.”  He and Arnold asked M.M. for her real age several more times, but neither
asked for any identification.  M.M. entered Booker’s car and went to a hotel with Booker and
Arnold.  Once there, Booker took nude pictures of her and posted them on the internet along
with an advertisement for M.M.’s prostitution services.  Arnold taught M.M. how to recognize
customers  and  to  refuse  to  deal  with  men  who  asked  too  many  questions.    Several  men
responded to the advertisement, and M.M. participated in at least one prostitution date over
the next two days.

        Two days after Booker brought M.M. to the hotel room, the hotel manager told a police
officer that he suspected that the owner of a particular vehicle was involved in a prostitution
business.  The officer stopped that vehicle later that day; Booker was driving both Arnold and
M.M. in it.  M.M. told the police officer she was seventeen.  Neither Booker nor Arnold was her
parent, and the officer thought M.M. looked like a minor.  He took M.M. into custody. At the
police station, M.M. gave her real name and date of birth; she was fourteen years old.  She
described her prostitution activities of the previous two days, and the police arrested Booker
and Arnold.

        Booker pled guilty to sex trafficking of a minor.  18 U.S.C. § 1591(a) . At sentencing,
Booker made two arguments.  First, he pointed out that M.M. was already a sex worker when
he approached her.  Because he did not lure her into prostitution, he argued, he should receive
a sentence of 120 months, 48 months below the low end of his guidelines range of 168 to 210
months.  Booker also argued that he should receive a sentence below the guidelines range
because M.M. appeared older than her fourteen years and he did not believe she was a minor. 
(Under the statute, lack of knowledge of the minor’s age is not a defense if the defendant had
“a reasonable opportunity to observe” the victim.  See 18 U.S.C. § 1591(c).) In support, Booker
relied on an expert report from a pediatrician who opined that a lay person would not be able
to conclude with reasonable confidence just from her appearance that M.M. was under 21 years
old. The government recommended that Booker receive a sentence of 168 months.

        The  district  court  rejected  Booker’s  arguments  for  a  below‐guidelines  sentence  and
instead imposed a 168‐month sentence. In response to Booker’s first argument that he believed
M.M. to be eighteen, the court acknowledged the pediatrician’s report but found that Booker
actually believed that M.M. was under eighteen because he repeatedly quizzed her about her
age, showing that he doubted her claim of being eighteen.  The court also adopted and relied
on  facts  in  the  record  and  the  presentence  report,  which  included  that  (1)  Booker  did  not
No. 11‐1241                                                                                        Page 3

demand identification from M.M. to verify her age, even though he usually asks this of his sex
workers and sometimes even helps women obtain identification to verify their ages; (2) M.M.
was unable to hold an adult conversation; and (3) the police officer who pulled over Booker’s
vehicle thought that M.M. looked underage.  In response to Booker’s second argument that
M.M. was already a sex worker, the court explained that, even so, Booker and Arnold still
victimized  her.    They  published  nude  photos  of  her  on  the  internet,  “schooled”  her  about
prostitution, and taught her that “what she was selling for $50 could be sold for a lot more.”

      When  sentencing  Booker,  the  court  mentioned  that  Arnold  described  M.M.  as
“inappropriately dressed” when Arnold first saw her.  This statement is not in the record of
Booker’s case.  (The government believes that Arnold said this during her guilty plea colloquy.)
Booker did not object to the court’s comment.

II.     Analysis

        We review procedural challenges to sentences de novo.  United States v. Aljabari, 626 F.3d
940,  950  (7th  Cir.  2010).    At  sentencing,  a  judge  should  address  all  arguments  that  have
recognized legal merit.  United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005).

        Booker  first  argues  that  the  district  court  procedurally  erred  by  failing  to  address
adequately his argument that he should receive a lower sentence because M.M. was already a
sex  worker  when  he  approached  her.    This,  he  asserts,  makes  him  less  culpable  than  a
defendant who initiates a minor into prostitution.  It is not clear that it would have been error
for  the  court  to  fail  to  say  anything  about  this  argument.    Booker  does  not  cite  any  legal
authority for his argument, so its legal merit is uncertain.  In any event, the court did address
the argument and reject it. Although it recognized that M.M. was already a sex worker, the
court reasoned that a below‐guidelines sentence was not warranted because Booker taught her
how to prostitute herself more profitably.  He also posted her nude photos on the internet.  Both
acts victimized her to a new level.  This explanation was enough.  See United States v. Laufle, 433
F.3d 981, 987 (7th Cir. 2006).

        Booker next argues  that the district court did not address sufficiently his argument
based on the pediatrician’s report that, because a layperson could not confidently determine
from her appearance that M.M. was a minor, Booker deserved a below‐guidelines sentence. 
Again,  Booker  cites  no  legal  authority  to  support  his  argument.    Regardless,  the  court
specifically addressed the expert’s report and rejected it based on the weight of conflicting
information in the record.  The report was not convincing, the court explained, because Booker
repeatedly questioned M.M. about her age, and his dissatisfaction with her answers showed
that he must not have believed M.M.’s claim that she was eighteen.  The court thus discussed
the report adequately by acknowledging it and explaining why it was not persuasive.  See
No. 11‐1241                                                                                      Page 4

United States v. Curby, 595 F.3d 794, 798 (7th Cir. 2010) (deciding that district court did not
commit  procedural  error  when  it  explicitly  stated  it  considered  expert  opinion,  but  cited
defendant’s criminal history in rejecting below‐guidelines request).
         Last, Booker argues that the district court erred when it mentioned Arnold’s statement
to  Booker  that  M.M.  was  “inappropriately  dressed”  because  this  statement  was  not  in  the
record. The statement goes to Booker’s knowledge of M.M.’s age, he contends, and without it,
the only evidence supporting the court’s finding that Booker knew M.M. was a minor is the
multiple times that Booker asked M.M. about her age.  The government asserts that because
Booker did not raise this objection to the district court, this court may review it only for plain
error.  But a litigant is not required to make an exception to a statement that appears for the first
time in the district court’s sentencing order or explanation.  United States v. Bradley, 628 F.3d
394, 399 (7th Cir. 2010); United States v. Bartlett, 567 F.3d 901, 910 (7th Cir. 2009); United States
v. Castro‐Juarez, 425 F.3d 430, 433‐434 (7th Cir. 2005).  Nevertheless, the harmless‐error standard
is still applicable. See FED. R. CRIM. P. 52(a); United States v. Abbas, 560 F.3d 660, 666 (7th Cir.
2009).

        As  both  parties  correctly  observe,  Arnold’s  statement  was  not  in  the  record,  so  the
district court erred by considering it. See United States v. Ngatia, 477 F.3d 496, 500 (7th Cir.
2007); United States v. Hankton, 432 F.3d 779, 790 (7th Cir. 2005).  But the error was harmless
because it did not affect the district court’s selection of the sentence imposed.  See United States
v. Eubanks, 593 F.3d 645, 655 (7th Cir. 2010).  The district court’s finding that Booker knew M.M.
was under eighteen has ample support in the record.  As Booker concedes, he asked M.M.
multiple times for her age, reflecting that he disbelieved her claim.  The record also shows that
Booker avoided demanding valid identification from M.M., even though he usually asks his
sex workers for it.  That omission suggests that he was consciously avoiding information that
he knew could inculpate him.  Beyond that, the record also demonstrates that M.M. was unable
to carry an adult conversation and that the police could tell that M.M. looked like a minor. 
When  the  court  explained  its  sentence  as  a  whole,  in  terms  of  the  factors  under  18  U.S.C.
§ 3553(a), Arnold’s statement played a very minor role. Under these circumstances, we are
confident that the error was harmless.  See United States v. Spano, 476 F.3d 476, 480–481 (7th Cir.
2007) (concluding that procedural errors were harmless when district court record and court’s
explanation otherwise thoroughly supported sentence).

        We therefore AFFIRM the district court’s judgment.